PER CURIAM.
This cause is before us on appeal of an order awarding temporary disability and wage loss benefits, and authorizing a new treating physician. After careful consideration of the merits, we affirm.
We deny appellee s motion for appellate attorney fees. Counsel’s motion for attorney fees cited Section 627.428, Florida Statutes, an Insurance Code attorney fee provision which is inapplicable to workers’ compensation cases. The correct statute for workers’ compensation cases is Section 440.34, Florida Statutes. We have previously held that an appellate attorney fee request in workers’ compensation cases must cite specific statutory authority. Lehigh Corp. v. Byrd, 397 So.2d 1202 (Fla. 1st DCA 1981). Counsel is ordered not to charge his client any fee for work done on the appeal or cross-appeal. A copy of this decision shall be delivered by counsel to his client, Michael Gay. Joseph Land & Co. v. Green, 486 So.2d 87 (Fla. 1st DCA 1986).
BOOTH, THOMPSON and MINER, JJ., concur.